DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered. 
This office action is in response to applicant’s arguments/remarks filed on 07/29/2022. Claims 1-2, and 12 have been amended. Claim 13 has been cancelled. Claims 14-20 have been newly added. Accordingly, claims 1-12 and 14-20 are now pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 07/29/2022, with respect to the rejection(s) of claim(s) 1, 3-4, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Kline have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krishnan US 2019/0156150 A1 (hence Krishnan) and in view of Smith el al US 10,152,053 B1 (hence Smith) and Efland US 2020/0089973 A1 (hence Efland) as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1, 12, and 17, the applicant claims a child/an elderly person at the end of the claims. It is not clear to the examiner if said a child/an elderly person is the same or different than the child/an elderly person recited earlier in the claims. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as said child/an elderly person are all the same.
With respect to claim 2, Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  setting a priority level in order to be changed. It is not clear to the examiner what the applicant is trying to convey with the limitation “changing a priority” if priority is not defined or set. Furthermore, the claim does not recite which element its priority is changed. The metes and bounds of the claimed limitations are vague and ill-defined rendering the claims indefinite.
With respect to claim 3, the applicant claims “the users scheduled to board include at least one of an adult, a child, and an elderly person”. Claim 3 depends on claim 1. Claim 1 discloses changing pick-up location when the users scheduled to board include a child. It is not clear to the examiner how said limitation will be realized if at least an adult or at least an elderly is detected according to claim 3. The metes and bounds of the claimed limitations are vague and ill-defined rendering the claims indefinite.
With respect to claim 11, claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: determining the clothes worn by the users. It is not clear to the examiner how clothes of the users are determined or distinguished. The metes and bounds of the claimed limitations are vague and ill-defined rendering the claims indefinite.
Claim 15 recites the limitation "the user" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11, 14-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies listed above
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 12, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan US 2019/0156150 A1 (hence Krishnan) in view of Smith el al US 10,152,053 B1 (hence Smith) and Efland US 2020/0089973 A1 (hence Efland).
In re claims 1, 12, and 17, Krishnan discloses systems and methods to improve performance, reliability, learning and safety and thereby enhance autonomy of vehicles (Abstract) and teaches the following:
a memory configured to store instructions; and one or more processors configured to execute the instructions to recognize a vicinity situation of a vehicle (Fig.4a-4b, Paragraph 0069, Fig.22, and Paragraph 0157); and control steering and acceleration or deceleration of the vehicle on the basis of the vicinity situation recognized by the vicinity situation recognizer (Fig.2, Paragraph 0067, Fig.17, Paragraph 0144, Fig.19b, Paragraph 0149)
However, Krishnan doesn’t explicitly teach the following:
recognize, based on an image captured by an imaging device of a group of users scheduled to board the vehicle, a child/elderly person in the group of users, determine, based on the group of users, that the child/elderly person is scheduled to board the vehicle
change, prior to stopping, a parking position of the vehicle when the vehicle stops at a position of users scheduled to board on the basis of whether the users scheduled to board include a child/elderly person
Nevertheless, Smith discloses receiving a request for a ride using an AV from a wireless communication device of a user including a pick-up location of the user and demographic information related to the user (Abstract) and teaches the following:
recognize, based on an image captured by an imaging device of a group of users scheduled to board the vehicle, a child/an elderly person in the group of users, determine, based on the group of users, that the child/elderly person is scheduled to board the vehicle (Col.3, Line 38 – Col.4, Line 29, Col.9, Lines 19-29, and Col.12, Line 62 – Col.13, Line 17) 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Krishnan reference to include the demographic information and/or other information related to each of the plurality of users, as taught by Smith, in order to increase both the actual and perceived safety and comfort level of each passenger (Smith, Col.1, Lines 37-38)
Nevertheless, Efland discloses an interaction point can be selected from the one or more interaction points to use for stopping the vehicle (Abstract) and teaches the following:
change, prior to stopping, a parking position of the vehicle when the vehicle stops at a position of users scheduled to board on the basis of whether the users scheduled to board include a child/elderly person (Paragraphs 0028, and 0048-0049)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Krishnan reference to include a set of candidate interaction points for the at least one physical structure, as taught by Efland, in order to select an interaction point from the one or more interaction points to use for stopping the vehicle based on the age of the rider (Efland, Paragraph 0048).

In re claim 3, Efland teaches the following:
the users scheduled to board include at least one of an adult, a child, and an elderly person (Paragraphs 0028, and 0048-0049)
In re claims 14 and 18, Smith teaches the following:
wherein the one or more processors perform instructions to identify the users waiting in a predetermined waiting position as users scheduled to board in a boarding area based on a rule associated with an automated exit processing that causes the vehicle to exit from a parking lot, or identify users scheduled to board based on position information transmitted by a parking lot management device or a portable terminal device held by the users during the automated exit processing (Col.3, Line 38 – Col.4, Line 29, Col.9, Lines 19-29, and Col.12, Line 62 – Col.13, Line 17)
In re claims 16 and 20, Smith teaches the following:
wherein the one or more processors perform instructions to recognize a type of the users scheduled to board based on a reference information and a distribution of feature amounts of the image, the reference information is information in which the type of users and the distribution of feature amounts of the image are associated with each other (Col.3, Line 38 – Col.4, Line 29, Col.9, Lines 19-29, and Col.12, Line 62 – Col.13, Line 17)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Smith and Efland, as recited above and further in view of Ramanujam US 2015/0346727 A1 (hence Ramanujam).
In re claim 2, Krishnan discloses the driving controller changes the priority level when the vehicle stops near the users scheduled to board on the basis the users scheduled to board (Paragraphs 0148, 0264-0267, and 0271), but doesn’t explicitly teach the following:
in automated exit processing of causing the vehicle to exit from a parking lot and causing a user of the vehicle to board in a boarding area in which the user is allowed to board
Nevertheless, Ramanujam discloses parking for autonomous vehicles (Abstract) and teaches the following:
in automated exit processing of causing the vehicle to exit from a parking lot and causing a user of the vehicle to be able to board in a boarding area in which the user is allowed to board (Paragraph 0020)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Krishnan reference to include autonomous parking, as taught by Ramanujam, in order to offer a large number of benefits as compared to traditional automobiles to a user (Ramanujam, Paragraph 0002).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Smith and Efland, as recited above and further in view of Kline et al US 2020/0124427 A1 (hence Kline).
In re claim 4, Krishnan discloses the driving controller changes the priority level when the vehicle stops near the users scheduled to board on the basis the users scheduled to board (Paragraphs 0148, 0264-0267, and 0271), but doesn’t explicitly teach the following:
when the users scheduled to board include one or more children, cause the vehicle to stop such that a door of the vehicle approaches near a position at which a child of interest among the one or more children waits to enable the one or more children to preferentially board the vehicle
Nevertheless, Kline discloses rideshares and autonomous vehicles to determine a pickup location for a vehicle based on real-time contextual information (abstract) and teaches the following:
when the users scheduled to board include one or more children, cause the vehicle to stop such that a door of the vehicle approaches near a position at which a child of interest among the one or more children waits to enable the one or more children to preferentially board the vehicle (Paragraph 0043)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Krishnan reference to include the specifics of the rider request to be picked up, as taught by Kline, in order to determine the pick-up location based on said rider’s preference (Kline, Paragraph 0043).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Smith and Efland, as recited above and further in view of Salter et al US 10,336,260 B1 (hence Salter).
In re claim 9, the combination of Krishnan in view of Kline discloses the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the vehicle is provided with a side step, and wherein the one or more processors perform instructions to cause the vehicle to stop at a position at which the side step can be used by the users
Nevertheless, Salter discloses a vehicle with a deployable running board that moves to different deployed positions relative to a vehicle based on a location of a structure outside the vehicle (Abstract) and teaches the following:
wherein the vehicle is provided with a side step (Fig.1, #14, and Col.3, Lines 20-21), and wherein the one or more processors perform instructions to cause the vehicle to stop at a position at which the side step can be used by the users (Fig.3 – Fig.5, and Col.3, Line 56 – Col.4, Line 6)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Krishnan reference to include a side step, as taught by Salter, in order to provide assistance for entering and exiting vehicles with a high ground clearance (Salter, Col.1, Lines 17-20).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Smith and Efland, as recited above and further in view of Crain et al US 5,308,214 (hence Crain).
In re claim 10, the combination of Krishnan discloses the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the vehicle is provided with a lift-up seat, and wherein the one or more processors perform instructions to take the lift-up seat out of the vehicle after stopping when a user estimated to use the lift-up seat is included in the users scheduled to board
Nevertheless, Crain discloses a vehicle equipped with a wheelchair lift apparatus (Abstract) and teaches the following:
wherein the vehicle is provided with a lift-up seat (Fig.12, #12, and Col.3, Lines 30-34), and wherein the one or more processors perform instructions to take the lift-up seat out of the vehicle after stopping when a user estimated to use the lift-up seat is included in the users scheduled to board (Col.4, Lines 6-27)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Krishnan reference to include a wheelchair lift apparatus, as taught by Crain, in order to provide a lift-up apparatus adaptable for use in a vehicle through the side door (Crain, Col.1, Lines 5-8)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669